Criminal prosecutions on warrants charging the defendants with malicious injury to property, tried originally in the Municipal Court of the City of Winston-Salem and again de novo on appeal to the Superior Court of Forsyth County.
Verdict: Guilty as to both defendants.
Judgment: Six months on the roads as to each defendant.
The defendants appeal, assigning errors.
The exceptions relied on here are the same as those presented in the case of S. v. Koritz, et al., ante, 552, herewith decided, and are controlled by the rulings in that case.
No error.